Citation Nr: 0920003	
Decision Date: 05/29/09    Archive Date: 06/08/09

DOCKET NO.  06-15 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky



THE ISSUE

Entitlement to an effective dater earlier than August 15, 
2001, for a 30 percent rating for irritable bowel syndrome. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel



INTRODUCTION

The Veteran served on active duty from February 1975 to 
January 1978 and January 1991 to March 1991.   

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a rating action by the 
Department of Veterans Affairs (hereinafter VA) Regional 
Office in Louisville, Kentucky, (hereinafter RO).  


FINDINGS OF FACT

1.  A document interpreted as a claim for an increased rating 
for irritable bowel syndrome in the form of a letter from the 
Veteran to a United States Senator was received on August 15, 
2001.  

2.  A January 2002 VA examination resulted in a conclusion by 
the examiner that the Veteran's irritable bowel syndrome had 
been present since service and inaccurately described as a 
neurotic stomach disorder. 

3.  Findings from the January 2002 VA examination reflected 
entitlement to a 30 percent rating for irritable bowel 
syndrome under 38 C.F.R. § 4.114, Diagnostic Code 7319.

4.  It was not factually ascertainable from any evidence 
dated or received prior to August 15, 2001, that the criteria 
for a 30 percent rating for irritable bowel syndrome were 
met.

CONCLUSION OF LAW

The criteria for an effective date earlier than August 15, 
2001, for a 30 percent rating for irritable bowel syndrome 
are not met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 
3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  First with regard to the duty 
to notify, the Federal Circuit held that 38 U.S.C. § 5103(a) 
does not require VA to provide notice of the information and 
evidence necessary to substantiate a claim, such as the claim 
for an earlier effective date for irritable bowel syndrome on 
appeal, upon receipt of a notice of disagreement with the 
effective date assigned by the RO for an award of benefits, 
in this case the award of an increased rating of 30 percent 
for irritable bowel syndrome by a February 2002 rating 
decision.  In this regard, once a decision has been made 
awarding a benefit and an effective date for the award 
assigned, § 5103(a) notice has served its purpose, as the 
claim has already been substantiated.  See Sutton v. 
Nicholson, 20 Vet. App. 419 (2006).  Nevertheless, in a 
letter dated in March 2006, the Veteran was provided with 
information regarding effective dates. See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  The actions of the RO 
have served to provide the Veteran with actual notice of the 
information needed to prevail in his claim, and the RO has 
not committed any notification error that has affected the 
essential fairness of the adjudication.  See Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Therefore, the 
Board finds that there was no prejudicial error; notification 
errors did not affect the essential fairness of the 
adjudication.  See Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  As such, the Board finds that the duty to notify has 
been satisfied.

VA also has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting the Veteran in 
the procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has 
obtained the service treatment records and made reasonable 
efforts to obtain relevant post-service records adequately 
identified by the Veteran.  Specifically, the information and 
evidence that have been associated with the claims file 
includes VA clinical and examination reports and statements 
submitted on behalf of the Veteran dated in April and May 
2006.  Thus, the Board finds that all necessary development 
has been accomplished, and therefore appellate review may 
proceed without prejudice to the appellant.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Significantly, neither the 
appellant nor his representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

II.  Legal Criteria/Analysis

The general rule with respect to the effective date for an 
award of increased compensation is that the effective date of 
an award shall be fixed in accordance with the facts found, 
but shall not be earlier than the date of receipt of 
application therefore.  38 U.S.C.A. § 5110(a) (West 2002); 38 
C.F.R. § 3.400 (2008).  An exception to that rule applies 
under circumstances where evidence demonstrates a factually 
ascertainable increase in disability during the 1-year period 
preceding the date of receipt of a claim for increased 
compensation.  In that situation, the law provides that the 
effective date of the award shall be the earliest date as of 
which it is ascertainable that an increase in disability had 
occurred, if application is received within 1 year from such 
date.  38 U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. § 
3.400(o)(2) (2008); see VAOPGCPREC 12-98 (Sept. 23, 1998); 
see also Harper v. Brown, 10 Vet. App. 125 (1997) (noting 
that § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are applicable 
only where the increase precedes the claim (provided also 
that the claim is received within one year after the 
increase) and are not applicable when a claim is filed and 
the increase in disability is subsequently ascertainable).  
In all other cases, the effective date will be the date of 
receipt of claim or date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400(o)(1) (2008).

A claim is a formal or informal communication in writing 
requesting a determination of entitlement, or evidencing a 
belief in entitlement, to a benefit.  38 C.F.R. §§ 3.1(p), 
3.155 (2008).  The regulation which governs informal claims, 
38 C.F.R. § 3.155, provides as follows:  "(a) Any 
communication or action, indicating an intent to apply for 
one or more benefits under the laws administered by [VA], 
from a claimant . . . may be considered an informal claim.  
Such informal claim must identify the benefit sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution. If received within 1 year from the date it was 
sent to the claimant, it [the formal claim] will be 
considered filed as of the date of receipt of the informal 
claim."

Under certain circumstances, examination or hospitalization 
reports may be accepted as an informal claim for benefits 
under an existing law or for benefits under a liberalizing 
law, if the report relates to a disability which may 
establish entitlement.  38 C.F.R. § 3.157 (2008).  
Specifically, once a formal claim for pension or compensation 
has been allowed or a formal claim for compensation 
disallowed for the reason that the service-connected 
disability is not compensable in degree, receipt of a VA 
examination or hospitalization report will be accepted as an 
informal claim for increased benefits or an informal claim to 
reopen.  38 C.F.R. § 3.157(b)(1).  Also, the date of receipt 
of evidence from a private physician or layman of such 
evidence will be accepted when the evidence furnished by or 
in behalf of the claimant is within the competence of the 
physician or lay person and shows the reasonable probability 
of entitlement to benefits.  38 C.F.R. § 3.157(b)(2).  "Date 
of receipt" means the date on which a claim, information or 
evidence was received in the VA.  38 C.F.R. § 3.1(r).

Thus, in fixing an effective date for an award of increased 
compensation, VA must make two determinations.  It must 
determine when a claim for increased compensation was 
received, and when a factually ascertainable increase in 
disability occurred.

With respect to the first determination, a specific claim in 
the form prescribed by the Secretary must be filed in order 
for benefits to be paid to any individual under the laws 
administered by VA.  38 U.S.C.A. § 5101(a) (West 2002); 38 
C.F.R. § 3.151(a) (2008).  Any communication or action 
indicating intent to apply for one or more benefits under the 
laws administered by VA from a claimant may be considered an 
informal claim. 38 C.F.R. § 3.155(a) (2008).  When a claim 
has been filed which meets the requirements of 38 C.F.R. § 
3.151, an informal request for increase or reopening will be 
accepted as a claim.  38 C.F.R. § 3.155(c) (2008).

VA must look to all communications from a claimant that may 
be interpreted as applications or claims - formal and 
informal - for increased benefits and is requested to 
identify and act on informal claims for benefits.  See 
Servello v. Derwinski, 3 Vet. App. 196 (1992).

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2008).  In considering the 
severity of a disability it is essential to trace the medical 
history of the Veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41 (2008).  
Consideration of the whole recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 
Vet. App. 282 (1991). While the regulations require review of 
the recorded history of a disability by the adjudicator to 
ensure a more accurate evaluation, the regulations do not 
give past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the Veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  The Court has held that staged ratings are 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-
connected disability exhibited symptoms that would warrant 
different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).

A 30 percent rating for irritable bowel syndrome requires 
severe symptoms with diarrhea or alternating diarrhea and 
constipation with more or less constant abdominal distress.  
38 C.F.R. § 4.114, Diagnostic Code 7319.  The highest 
assignable rating for irritable bowel syndrome is 30 percent.  
Id.   

Summarizing the pertinent facts and procedural history with 
the above criteria in mind, the service treatment records 
reflect abdominal distress and diagnoses to include irritable 
bowel syndrome and functional bowel syndrome.  After service, 
an April 1978 rating decision granted service connection for 
psychophysiologic gastrointestinal reaction and assigned a 10 
percent rating for this condition.  The 10 percent rating was 
continued by rating decisions dated in May 1980, November 
1991, September 1996 and July 1999.  Appeals to these 
decisions were not perfected, and the medical evidence of 
record at the time of these decisions reflected diagnoses of 
psychophysiologic gastrointestinal reaction (see April 1980 
and July 1991 VA examination reports), neurotic stomach 
disorder (see July 1996 VA stomach examination report) and 
"[c]hronic stomach problems" (see April 1999 VA examination 
report)

On August 15, 2001, a letter dated in June 2001 to a United 
States Senator from the Veteran requesting assistance in 
obtaining compensation for his service connected stomach 
disability was received at the RO.  Thereafter, the Veteran 
was afforded a VA examination in January 2002 that resulted 
in a conclusion by the examiner that the Veteran's irritable 
bowel syndrome had been present since service and 
inaccurately described as a neurotic stomach disorder.  At 
this examination, the Veteran described daily symptoms of 
gastroesophageal reflux disease including retrosternal 
pyrosis, chest pain, regurgitation and occasional episodes of 
nausea followed by vomiting.  He also described alternating 
episodes of constipation and diarrhea.  The examiner stated 
that the Veteran's irritable bowel syndrome had been 
incompletely controlled and interfered with his ability to 
work due to his having to go to the bathroom frequently as 
well as periods of incontinence.  

Additional evidence of record includes reports from a rectal 
manometry performed by VA in July 2001 and reports form a 
July 2001 visit to a VA psychiatrist in which the Veteran 
expressed embarrassment and having to miss work due to 
leakage of stool since March of that year.  Also submitted 
was a statement dated in April 2006 from an individual who 
stated that he served with the Veteran and that she and her 
fellow soldiers would joke with the Veteran about his 
"condition."  She also indicated that she worked with the 
Veteran currently and that this condition had caused him to 
leave work many times.  An individual who indicated he was an 
Emergency Medical Technician submitted a statement dated in 
May 2006 reporting that he had noticed that the Veteran had 
been "looking sick" on occasion over the past few years, 
and that the Veteran told him he usually reported that he had 
stomach problems when he was asked what was wrong with him.  
The Veteran also submitted a report from a medical history 
collected in March 1991 at separation from service in which 
he reported indigestion and stomach problems. 

Following the January 2002 VA examination that included the 
opinion from the physician that the Veteran had been 
suffering from irritable bowel syndrome, and not 
psychophysiological gastrointestinal reaction, a March 2002 
rating decision changed the service-connected stomach 
disorder to irritable bowel syndrome and assigned an 
increased rating of 30 percent rating under Diagnostic Code 
7319 effective from the date of receipt of the letter from 
the Veteran to the Senator.  (The Board notes that the 
Veteran's representative stated in his April 2009 
presentation that he felt that date of receipt of this letter 
to the Senator should be viewed as the date of claim.)  

In this case, regardless of whether a particular 
communication or medical record is viewed as a formal or 
informal claim for increase, entitlement to an earlier 
effective date for the 30 percent cannot be assigned unless 
it was factually ascertainable prior to August 15, 2001, that 
entitlement to a 30 percent rating for irritable bowel 
syndrome was met under the criteria codified at Diagnostic 
Code 7319.  Review of the post-service evidence dated prior 
to August 15, 2001 does not reveal any evidence suggesting 
that the Veteran was entitled to a 30 percent rating for 
irritable bowel syndrome, as it was not until the opinion by 
the examiner who conducted the January 2002 VA examination 
that there was any definitive evidence that the Veteran had 
irritable bowel syndrome, rather than psychophysiological 
gastrointestinal reaction, and that the manifestations of 
this condition required for a 30 percent rating were 
objectively confirmed by an examiner.  Therefore, and while 
it is unclear why the effective date of August 15, 2001, 
rather than the date of the January 2002 VA examination was 
assigned for the grant of the 30 percent rating by the RO, 
the Board finds that an effective date prior to August 15, 
2001, for the grant of the 30 percent rating for irritable 
bowel syndrome cannot be assigned.  38 C.F.R. § 3.400(o)(1) 
(2008).

In short, the legal criteria with respect to effective dates 
simply do not provide for an earlier effective date for the 
30 percent rating assigned for irritable bowel syndrome.  The 
Board is bound by these criteria.  38 U.S.C.A. § 7104(c).  As 
such, the preponderance of the evidence is against the 
Veteran's claim for an earlier effective date than August 15, 
2001, for the grant of a 30 percent rating for irritable 
bowel syndrome, and the reasonable doubt doctrine is thus not 
for application.  See 38 U.S.C.A. § 5107(b) (West 2002).  The 
Board notes also that with respect to the Veteran's 
contention that he is entitled to an effective date for his 
30 percent rating form the time of his separation from 
service based on "incomplete" or "inaccurate" evaluations 
associated with a misdiagnosis of his stomach problems 
through the years, its finds such contentions to be 
tantamount to a claim of entitlement to an earlier effective 
date based on clear and unmistakable error under 
38 C.F.R. § 3.105.  The Veteran is advised that he should 
initiate such a claim if that is his desire.  


ORDER

Entitlement to an effective dater earlier than August 15, 
2001, for a 30 percent rating for irritable bowel syndrome is 
denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


